DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (method claims 1-8) in the reply filed on April 25, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the offset driver" in line 1. There is insufficient antecedent basis for this limitation in the claim. Seems the claims should depend from claim 6.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiley et al. (US 2009/0182433; “Reiley”), in view of Luna et al. (US 2015/0134071; “Luna”).
Claim 1, Reiley discloses a method of ankle replacement (Figs. 1-35; abstract), comprising: forming an anterior cut in a bone (Fig. 25A); forming a stem hole in a distal end of the bone using a broach positioned against the distal end of the bone through the anterior cut (paragraphs [0177]-[0182]); inserting a first portion of a stem into the stem hole through the anterior cut in the bone (Fig. 29A; paragraphs [0193]-[0205]); inserting a second portion of the stem into the stem hole through the anterior cut in the bone (Figs. 29A-30; paragraphs [0193]-[0205]); coupling the first portion to the second portion using a coupling device (Fig. 29B; 200; paragraphs [0193]-[0205]) inserted through the anterior cut in the bone (Figs. 29A-30; paragraphs [0193]-[0205]); and impacting the stem implant into the stem hole (paragraph [0205]; firmly pushing could be considered impacting) using an offset impactor (Fig. 29D-30; paragraphs [0202]-[0205]; note that the driver 186 is offset to one side of the wrench 200, so in that sense it is an offset impactor).
However, Reiley does not disclose using a plurality of broaches positioned against the distal end of the bone through the anterior cut.
Luna teaches using a plurality of broaches to form a stem hole (paragraphs [0036]-[0037]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a plurality of broaches, as taught by Luna, to the method of Reiley in order to form the stem hole by selectively enlarging the diameter of the hole (paragraph [0036]).
Claim 5, Reiley in view of Luna disclose the method of ankle replacement of claim 1, Luna teaches wherein each of the plurality of broaches comprises a fluted broach (paragraph [0036]).
Claim 6, Reiley in view of Luna disclose the method of ankle replacement of claim 1, Reiley discloses wherein the coupling device comprises an offset driver (Fig. 29A; 200; the wrench acting end is offset from the wrench handle).
Claim 7, Reiley in view of Luna disclose the method of ankle replacement of claim 5, Reiley also discloses wherein an offset driver (Fig. 29A; 200; the wrench acting end is offset from the wrench handle) comprises a 90 degree drive head (Fig. 29A; the drive head can turn the nuts at least 90 degrees).
Claim 8, Reiley in view of Luna disclose the method of ankle replacement of claim 1, Reiley discloses coupling an implant to the second portion of the stem (Figs. 30-31; paragraph [0203]).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiley et al. (US 2009/0182433; “Reiley”), in view of Luna et al. (US 2015/0134071; “Luna”), in further view of Morley et al. (US 2006/0184176; “Morley”).
Claim 2, Reiley in view of Luna disclose the method of ankle replacement of claim 1, as noted above.
However, they do not disclose coupling a broach guide to an anterior surface of the bone.
Morley teaches coupling a broach guide to a cut surface of a bone (paragraph [0006]), positioning a broach with respect to the broach guide; forming a first broach hole in the end of the bone (paragraph [0006]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a broach guide, as taught by Morley, to the method of Reiley in view of Luna, in order to protect the bone from the broach and help guide the broach along the correct axis (paragraph [0006]).
Claim 3, Reiley in view of Luna and Morley disclose the method of ankle replacement of claim 2, Luna teaches wherein positioning the first of the plurality of broaches comprises coupling the first of the plurality of broaches to an offset impactor (Luna - Fig. 5; 800), and wherein positioning the second of the plurality of broaches comprises coupling the second of the plurality of broaches to the offset impactor (Luna - Fig. 5; 800; paragraph [0037]).
Claim 4, Reiley in view of Luna and Morley disclose the method of ankle replacement of claim 2, Morley also teaches coupling the broach guide to the bone using at least one temporary fixation device (Fig. 4; pin 36) prior to positioning the first of the plurality of broaches (Figs. 4 and 6; paragraph [0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775